        Case: 3:20-cv-02335-JJH Doc #: 5 Filed: 02/08/21 1 of 8. PageID #: 51




                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



Jumaane Scott,                                            Case No. 3:20-cv-2335

                        Plaintiff

        v.                                                       MEMORANDUM OPINION
                                                                 AND ORDER

Kelly Robertson-Mendoza, et al.,

                        Defendants


                                          I. INTRODUCTION

        Pro se Plaintiff Jumanne Scott, an Ohio prisoner currently incarcerated at Toledo

Correctional Institution, filed this civil rights action under 42 U.S.C. § 1983 against Kelly Robertson-

Mendoza (Unit Manager), Deputy Warden Ryan Walters, David Robinson (Unit Manager Chief),

Warden Charlotte Owens, Warden Ronald Erdos, and Chief of the Ohio Department of

Rehabilitation and Correction (“ODRC”). Plaintiff has also filed an application to proceed in forma

pauperis (Doc. No. 2), which I grant by separate order.

        For the reasons stated below, I am dismissing the Complaint pursuant to 28 U.S.C. §

1915(e)(2)(B).

                                           II. BACKGROUND

        Plaintiff alleges that “each defendant in [his or her] individual and official capacity”

conspired to commit harm, and their actions demonstrated deliberate indifference to his safety,

which constitutes cruel and unusual punishment in violation of the Eighth Amendment. He stated

in his Complaint that the defendants “refuse[d] to follow [their] own rules, policy, and procedure”
        Case: 3:20-cv-02335-JJH Doc #: 5 Filed: 02/08/21 2 of 8. PageID #: 52


concerning the institutional separation of prisoners previously involved in an altercation. ECF No.

1 at PageID #4.

        He further stated that despite their knowledge of a previous altercation with another inmate

(“Inmate Robinson”) in 2007, which resulted in Plaintiff’s hospitalization, “Defendant Chief of

BOC and S.O.C.F. (Southern Ohio Correctional Facility) Warden refused to follow policy and

conspired to transfer [Plaintiff] to the same institution” as the inmate from whom Plaintiff was

allegedly supposed to be separated. Id. According to Plaintiff, the S.O.C.F. Warden “stated, ‘I hope

y’all stab each other again,’ before sending them to Toledo [Correctional Institution], where they

already crossed paths at [the] hospital infirmary.” Id. He also stated that “S.O.C.F. Warden

conspired with Bureau Chief and Charlotte Owens to transfer to Toledo [Correctional Institution]

with deliberate indifference to my safety and conspiracy to commit harm”; Kelly-Robertson-

Mendoza, Ryan Walters, and Charlotte Owens, and David Robinson “[saw] the documented notice

upon arrival and conspired to commit harm with deliberate indifference”; and these defendants

“showed malicious intent” and “with malice and deliberate indifference.” Id. at PageID # 5.

        Plaintiff asks the Court to award damages.

                                       III. STANDARD OF REVIEW

        Pro se pleadings are liberally construed and held to less stringent standards than formal

pleadings drafted by lawyers. Boag v. MacDougall, 454 U.S. 364, 365 (1982). I am expressly required,

however, under 28 U.S.C. § 1915(e)(2) to screen all in forma pauperis actions and to dismiss before

service any such action that fails to state a claim upon which relief may be granted or that lacks an

arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319, 109 S. Ct. 1827, 104 L. Ed. 2d 338

(1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990); Sistrunk v. City of Strongsville, 99 F.3d 194,

197 (6th Cir. 1996). A claim lacks an arguable basis in law or fact when it is premised on an

indisputably meritless legal theory or when the factual contentions are clearly baseless. Neitzke, 490

U.S. at 327. A cause of action fails to state a claim upon which relief may be granted when it lacks

                                                      2
        Case: 3:20-cv-02335-JJH Doc #: 5 Filed: 02/08/21 3 of 8. PageID #: 53


“plausibility in the Complaint.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564, 127 S. Ct. 1955, 167 L.

Ed. 2d 929 (2007).

        To survive scrutiny under 28 U.S.C. § 1915(e)(2)(B), a pro se complaint must set forth

sufficient factual matter, accepted as true, to state a claim for relief that is plausible on its face. See

Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010) (holding that the Fed. R. Civ. P. 12(b)(6) dismissal

standard articulated in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S.

544 (2007) governs dismissals under § 1915(e)(2)(B)). A pleading must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Iqbal, 556 U.S. at 677-78. The

factual allegations in the pleading “must be enough to raise a right to relief above the speculative

level ... on the assumption that all the allegations in the complaint are true[.]” Twombly, 550 U.S. at

555 (citations omitted). The Plaintiff is not required to include detailed factual allegations, but he or

she must provide more than “an unadorned, the-Defendant-unlawfully-harmed-me accusation.”

Iqbal, 556 U.S. at 678. A pleading that offers legal conclusions or a simple recitation of the elements

of a cause of action will not meet this pleading standard. Id.

        When reviewing a complaint, I must construe the pleading in the light most favorable to the

plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151 F.3d 559, 561 (6th Cir. 1998) (citing Sistrunk v. City of

Strongsville, 99 F.3d 194, 197 (6th Cir. 1996)). That said, I am not required to conjure unpleaded facts

or construct claims against defendants on behalf of a pro se plaintiff. See Grinter v. Knight, 532 F.3d

567, 577 (6th Cir. 2008) (citation omitted); Beaudett v. City of Hampton, 775 F.2d 1274, 1277-78 (4th

Cir. 1985).

                                               IV. ANALYSIS

        Plaintiff brings his claim pursuant to 42 U.S.C. § 1983, alleging cruel and unusual

punishment and conspiracy. To state a claim under § 1983, Plaintiff must allege that a person acting

under state law deprived him of a right, privilege, or immunity secured by the Constitution or laws

of the United States. See West v. Atkins, 487 U.S. 42 (1988).

                                                      3
         Case: 3:20-cv-02335-JJH Doc #: 5 Filed: 02/08/21 4 of 8. PageID #: 54


        As an initial matter, Plaintiff asserts claims against the defendants in their individual and

official capacities. The Supreme Court has held that “a suit against a state official in his or her

official capacity is not a suit against the official but rather is a suit against the official’s office.” Will v.

Mich. Dep’t of State Police, 491 U.S. 58, 71, 109 S. Ct. 2304, 105 L. Ed. 2d 45 (1989). See also Grinter v.

Knight, 532 F.3d at 572 (6th Cir. 2008). As Defendants Robertson-Mendoza, Walters, Robinson,

Owens, Erdos, and ODRC Chief are employed by the ODRC, and therefore state employees,

Plaintiff’s official capacity claims against these defendants are construed as claims against the State

of Ohio.

        The Eleventh Amendment bars suits brought in federal court against a state and its agencies

unless the state has waived its sovereign immunity or consented to be sued in federal court. See Will,

491 U.S. at 71; Kentucky v. Graham, 473 U.S. 159, 169, 105 S. Ct. 3099, 87 L. Ed. 2d 114 (1985) (“This

[Eleventh Amendment] bar remains in effect when state officials are sued for damages in their

official capacity.”). A plaintiff may sue a State for damages in federal court, however, when a State

expressly consents to suit or if the case concerns a federal statute that was passed by Congress

pursuant to Section 5 of the Fourteenth Amendment and expresses a clear congressional intent to

abrogate sovereign immunity. See Seminole Tribe of Florida v. Florida, 517 U.S. 44, 55, 116 S. Ct. 1114,

134 L. Ed. 2d 252 (1996); Mixon v. State of Ohio, 193 F.3d 389, 397 (6th Cir. 1999).

        Here, the State of Ohio has not waived sovereign immunity in federal court in this case. See

Mixon, 193 F.3d at 397. Furthermore, the Supreme Court has held that the federal statute invoked

in this case, 42 U.S.C. § 1983, was not intended to abrogate the States’ Eleventh Amendment

immunity. See Will, 491 U.S. at 66-67; Quern v. Jordan, 440 U.S. 332, 340-41, 99 S. Ct. 1139, 59 L. Ed.

2d 358 (1979). Because the Eleventh Amendment bars suits for monetary damages against state

employees sued in their official capacities, Plaintiff’s official capacity claims against Defendants

Robertson-Mendoza, Walters, Robinson, Owens, Erdos, and the ODRC Chief for monetary relief

are unavailing. Moreover, the Supreme Court has held that a state, its agencies, and its officials sued

                                                        4
        Case: 3:20-cv-02335-JJH Doc #: 5 Filed: 02/08/21 5 of 8. PageID #: 55


in their official capacities for monetary damages are not considered “persons” for purposes of a §

1983 claim. See Will, 491 U.S. at 71.

        Plaintiff’s official capacity claims against Defendants for monetary damages therefore fail to

state a claim upon which relief may be granted.

        Persons sued in their individual capacities under § 1983, however, can be held liable upon a

demonstration that a defendant was personally involved in the activities which form the basis of the

alleged unconstitutional behavior. Rizzo v. Goode, 423 U.S. 362, 371, 96 S. Ct. 598, 46 L. Ed. 2d 561

(1976); Heyerman v. Cnty. of Calhoun, 680 F.3d. 642, 647 (6th Cir. 2012). To the extent Plaintiff states

claims against Defendants Robertson-Mendoza, Walters, Robinson, Owens, Erdos, and the ODRC

Chief in their individual capacities, I find Plaintiff fails to state a claim upon which relief may be

granted for the reasons stated below.

                                         A. Deliberate Indifference

        Plaintiff contends that Defendants were deliberately indifferent to his health and safety in

violation of the Eighth Amendment when they transferred him to the same prison as Inmate

Robinson, despite Defendants’ knowledge that Inmate Robinson had previously injured Plaintiff and

the fact that there was an institutional separation order in place.

        To hold a prison official liable for an Eighth Amendment violation in this context, a plaintiff

must demonstrate that the official acted with “deliberate indifference” to the inmate’s safety. Farmer

v. Brennan, 511 U.S. 825, 828-29, 114 S. Ct. 1970, 128 L. Ed. 2d 811 (1994); Watkins v. City of Battle

Creek, 273 F.3d 682 (6th Cir. 2001). Deliberate indifference consists of both an objective and a

subjective component. Farmer, 511 U.S. at 835-57.

        A prisoner must first show that the risk of harm to the prisoner caused by the conditions of

confinement must have been, objectively, “sufficiently serious” to require constitutional protection.

Id. at 834; see also Flint ex rel. Flint v. Ky. Dep't of Corr., 270 F.3d 340, 352 (6th Cir. 2001) (“To succeed

on a conditions of confinement claim, a plaintiff must show . . . the deprivation alleged is,

                                                       5
        Case: 3:20-cv-02335-JJH Doc #: 5 Filed: 02/08/21 6 of 8. PageID #: 56


objectively, ‘sufficiently serious.’”). Specifically, “the inmate must show that he is incarcerated under

conditions posing a substantial risk of serious harm.” Farmer, 511 U.S. at 834.

        Subjectively, a prisoner must also demonstrate that (1) “‘the official being sued subjectively

perceived facts from which to infer a substantial risk to the prisoner,’ (2) the official ‘did in fact draw

the inference,’ and (3) the official ‘then disregarded that risk.’” Richko v. Wayne Cty., Mich., 819 F.3d

907, 915-16 (6th Cir. 2016) (quoting Rouster v. Cty. of Saginaw, 749 F.3d 437, 446 (6th Cir. 2014)). In

other words, the prisoner must show that the defendants knew he faced a substantial risk of harm

but failed to take reasonable steps to abate it. Farmer, 511 U.S. at 834, 837.

        The prison official must exhibit more than a lack of due care for a prisoner’s safety to rise to

the level of an Eighth Amendment violation. Id. at 835. The prisoner must show that the prison

official had a “sufficiently culpable state of mind.” Id. at 834. “It is, indeed, fair to say that acting or

failing to act with deliberate indifference to a substantial risk of serious harm to a prisoner is the

equivalent of recklessly disregarding that risk.” Id. at 836.

        Here, Plaintiff alleges that Defendants demonstrated deliberate indifference to his safety

when they transferred him to the same prison as Inmate Robinson with the knowledge that Inmate

Robinson had previously attacked Plaintiff and the knowledge that there was an institutional

separation order in place because of this prior attack. These facts could arguably be construed to

satisfy the objective component of a deliberate indifference claim.

        Plaintiff fails, however, to allege facts supporting the subjective component of his claim.

Although Plaintiff arguably alleged that Defendants knew he faced a substantial risk of harm, he did

not allege facts demonstrating that Defendants recklessly disregarded that risk. He does not allege

that Defendants at Toledo Correctional failed to take adequate precautions to protect him from the

alleged risk. Farmer, 511 U.S. at 834, 837. Plaintiff alleges, rather, that the conditions of

confinement at Toledo Institution themselves pose a threat. The Eighth Amendment, however,

“does not outlaw cruel and unusual “conditions”; it outlaws cruel and unusual “punishments.” Id. at

                                                     6
        Case: 3:20-cv-02335-JJH Doc #: 5 Filed: 02/08/21 7 of 8. PageID #: 57


837. Plaintiff also alleges that in transferring him, Defendants stated, “I hope y’all stab each other

again.” This comment suggests that Defendants had knowledge of Plaintiff’s history with Inmate

Robinson. But, while entirely inappropriate and unprofessional, the comment does not suggest that

Defendants failed to take reasonable measures to prevent a substantial risk of harm to Plaintiff.

        In the absence of alleged facts from which I could infer that Defendants were subjectively

aware that Plaintiff faced a substantial risk of being assaulted and failed to take steps to protect him

from that risk, I find that Plaintiff fails to state a claim for deliberate indifference upon which relief

can be granted.

                                            B. Civil Conspiracy

        Plaintiff alleges Defendants conspired to commit harm with deliberate indifference to his

health and safety by transferring him to Toledo Correctional.

        Civil conspiracy is “an agreement between two or more persons to injure another by

unlawful action.” Hooks v. Hooks, 771 F.2d 935, 943-44 (6th Cir. 1985). To bring a conspiracy claim,

a plaintiff must first establish that he has suffered a constitutional deprivation. Bauss v. Plymouth

Twp., 233 F.App’x 490, 500 (6th Cir. 2007).

        To state a claim for civil conspiracy, Plaintiff must demonstrate that (1) there was a plan to

conspire against him; (2) the alleged coconspirator(s) shared in the general conspiratorial objective;

and (3) and an overt act was committed in furtherance of the conspiracy that caused injury to

Plaintiff. See id. (internal quotation marks omitted). Civil conspiracy “must be pled with some degree

of specificity, and vague and conclusory allegations unsupported by material facts are not sufficient

to state a claim.” Hamilton v. City of Romulus, 409 F. App’x 826, 835 (6th Cir. 2010) (citation omitted).

        Here, Plaintiff has failed to demonstrate that he was deprived of any constitutional right. As

previously discussed, I concluded that Plaintiff failed to state a § 1983 claim for a violation of the

Eighth Amendment. Plaintiff therefore necessarily fails to state a claim for conspiracy to deprive

him of that constitutional right. See Wiley v. Oberlin Police Dep’t, 330 Fed. App’x 524, 530 (6th Cir.

                                                     7
        Case: 3:20-cv-02335-JJH Doc #: 5 Filed: 02/08/21 8 of 8. PageID #: 58


2009) (concluding plaintiff cannot succeed on a civil conspiracy claim without establishing an

underlying constitutional violation) (citations omitted). Moreover, even if he did establish an

unlawful action, Plaintiff failed to plead specific facts suggesting the alleged conspirators had a plan

to conspire against him and that the Defendants shared in the conspiratorial objective.

        Accordingly, Plaintiff fails to state a claim for civil conspiracy upon which relief can be

granted.

                                           V. CONCLUSION

        For the reasons stated above, I am dismissing this action in its entirety under 28 U.S.C. §

1915(e)(2)(B). I further certify, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith.

        So Ordered.

                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                    8
